PER CURIAM.
Cordell Tutt appeals the summary denial of his postconviction motion pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial in all re*1133spects, except one. We remand for consideration of Tutt’s claim that his consecutive sentences as a violent habitual felony offender are illegal under Hale v. State 630 So.2d 521 (Fla.1993), and Callaway v. State, 642 So.2d 636 (Fla. 2d DCA 1994), approved, 658 So.2d 983 (Fla.1995).
Appellant must seek review of any subsequent order of the trial court within thirty days.
Reversed and remanded.
SCHOONOVER, A.C.J., and QUINCE and WHATLEY, JJ., concur.